Citation Nr: 0506425	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  01-09 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for fibromyalgia, including 
as secondary to service-connected endometriosis/hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1987 to July 1995.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.  In September 2003, the 
Board remanded the case for additional development.  In 
January 2005, additional evidence was submitted with a waiver 
of consideration by the agency of original jurisdiction 
(AOJ).  The issue has been recharacterized to reflect the 
appellant's theory of secondary entitlement.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that she has fibromyalgia her body, that 
symptoms of such disorder are shown in service medical 
records, and that the disorder may be the result of 
medications and/or vaccines she received when stationed 
overseas.  She also asserts that fibromyalgia was caused or 
aggravated by her hysterectomy in service.  Her 
endometriosis/status post hysterectomy is service-connected.  

In January 2005, after the last statement of the case was 
issued, the appellant submitted additional pertinent evidence 
with a waiver of RO review.  However, as this evidence, 
viewed together with the May 2004 VA examiner's opinion 
raises medical questions that remain unanswered by the 
record, further development is indicated..  In addition, in 
the September 2003 remand, the Board requested that the 
veteran be examined to obtain a medical opinion as to the 
likelihood that the disability at issue is related to 
service.  Specifically, it was requested: "the examiner 
should specify the correct diagnosis for the veteran's 
current disability and express an opinion as to whether it is 
at least as likely as not that such disability had its onset 
during service, or was otherwise related to some aspect of 
the veteran's period of service (emphasis added), including 
medications, inoculations and vaccines."  On May 2004 VA 
examination pursuant to the remand, the diagnosis was general 
arthralgias rather than fibromyalgia, and the examiner opined 
that neither condition was documented during service, and 
that it is "less likely than not" that the medications she 
received while on active duty caused her arthralgias.  The 
opinion given was not wholly responsive to the question posed 
on remand, i.e., it did not fully address whether the 
disability, however diagnosed is otherwise related to service 
(and since the veteran has raised a theory of secondary 
service connection, to her service connected post-
hysterectomy endometriosis).  A remand by the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran's claims file should be 
returned (if possible to the VA physician 
who examined the veteran in May 2004, if 
not, to another VA physician who would 
have an opportunity to review the 
complete file and, if deemed necessary to 
conduct another examination of the 
veteran) for a clarifying/more complete 
opinion regarding the etiology of the 
disability at issue (claimed as 
fibromyalgia/diagnosed as generalized 
arthralgias by the VA examiner).  The 
reviewing physician should review the 
entire file, including the recent 
(January 2005) submissions by the 
veteran, and opine whether it is at least 
as likely as not that disability at issue 
resulted from an event (injury or 
disease) in service or is proximately due 
to or was aggravated by her service 
connected post hysterectomy 
endometriosis.  The reviewing physician 
is specifically requested to comment on 
(and reconcile any opinions given with) 
the supporting evidence submitted by the 
veteran in January 2005.  The physician 
must explain the rationale for any 
opinion given.
2.  The RO should readjudicate the claim 
(considering both direct and secondary 
theories of entitlement).  If it remains 
denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board.

The purposes of this remand are to clarify the medical 
evidence and to ensure due process.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


